must be shown, Strickland, 466 U.S. at 697, and the petitioner must
                demonstrate the underlying facts by a preponderance of the evidence,
                Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We give
                deference to the district court's factual findings regarding ineffective
                assistance of counsel but review the court's application of the law to those
                facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                (2005).
                            First, appellant claimed that his trial counsel failed to file a
                pretrial writ. Appellant failed to demonstrate that his trial counsel's
                performance was deficient or that he was prejudiced. Counsel filed a
                pretrial motion seeking dismissal of a charge. Appellant failed to
                demonstrate a reasonable probability of a different outcome had counsel
                filed additional pretrial writs. Therefore, the district court did not err in
                denying this claim.
                            Second, appellant claimed that his trial counsel failed to
                obtain police radio logs to ascertain the exact time various officers arrived
                at the scene. Appellant failed to demonstrate that his trial counsel's
                performance was deficient or that he was prejudiced. The officers testified
                regarding the approximate time-frame in which they arrived at the crime
                scene and appellant failed to demonstrate that it was unreasonable for
                counsel to not discover the exact time certain officers arrived. Appellant
                failed to demonstrate a reasonable probability of a different outcome at
                trial had counsel sought logs or other information showing the exact time
                officers arrived at the scene. Therefore, the district court did not err in
                denying this claim.



SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A


                                                                                        -.., •   11.1.1,1,11,
                            Third, appellant claimed that his trial counsel failed to obtain
                exculpatory evidence. Appellant failed to demonstrate that his trial
                counsel's performance was deficient or that he was prejudiced. Counsel
                filed a motion requesting disclosure of evidence. The district court granted
                appellant's request except for the use-of-force reports and disciplinary
                reports for the officers involved in this matter, as the district court
                reviewed the reports and concluded they were irrelevant to appellant's
                case. 2 Appellant failed to demonstrate a reasonable probability of a
                different outcome at trial had counsel made further attempts to obtain
                evidence from the State. Therefore the district court did not err in
                denying this claim. 3


                      2 Appellant  also claimed that his appellate counsel should have
                argued that the district court erred in denying his request for the use-of-
                force and disciplinary reports for the officers involved in this incident.
                "District courts are vested with considerable discretion in determining the
                relevance and admissibility of evidence," Archanian v. State, 122 Nev.
                1019, 1029, 145 P.3d 1008, 1016 (2006), and appellant failed to
                demonstrate that the district court abused its discretion in concluding the
                challenged reports were irrelevant. Therefore, appellant failed to
                demonstrate his appellate counsel was ineffective for failing to raise the
                underlying claim on appeal. See Kirksey v. State, 112 Nev. 980, 998, 923
                P.2d 1102, 1114 (1996); Strickland, 466 U.S. at 697.

                        3 To the extent appellant asserted that counsel should have obtained
                photographs from the State from inside the apartment, which could have
                shown appellant's view from the apartment windows, counsel argued at
                trial that the State did not collect such evidence. The State could not have
                disclosed evidence it did not possess and appellant failed to demonstrate
                that this was material evidence. See Daniels v. State, 114 Nev. 261, 267,
                956 P.2d 111, 115 (1998). To the extent appellant claimed counsel should
                have independently obtained photographs, appellant failed to demonstrate
                                                                    continued on next page . . .

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       3
                             Fourth, appellant claimed that his trial counsel should have
                hired a crime scene analyst and an expert in bullet ricochets. Appellant
                failed to demonstrate that his trial counsel's performance was deficient or
                that he was prejudiced. The State's crime scene analyst testified
                regarding the bullet evidence, including instances where the bullets hit a
                surface and ricocheted. Appellant failed to demonstrate reasonable
                counsel would have hired an independent expert for this type of evidence,
                and appellant failed to demonstrate a reasonable probability of a different
                outcome at trial had further testimony regarding this evidence been
                presented. Therefore, the district court did not err in denying this claim.
                             Fifth, appellant claimed that his trial counsel should have
                hired a psychologist to testify regarding appellant's suicidal actions or
                present an insanity defense. Appellant failed to demonstrate that his trial
                counsel's performance was deficient or that he was prejudiced. Testimony
                regarding appellant's suicidal actions was presented during the trial and
                counsel argued those actions demonstrated appellant lacked intent for the
                charged crimes. In light of appellant's mother's testimony that appellant
                made statements that he intended to harm others, appellant failed to
                demonstrate a reasonable probability of a different outcome at trial had
                further testimony of this nature been presented. Moreover, appellant did
                not allege any specific facts that would indicate that he was in a


                . . . continued

                a reasonable probability of a different outcome at trial given the strength
                of the evidence of his guilt.



SUPREME COURT
        OF
     NEVADA


(0) l947A
                                                      4
                                                                                              •
                delusional state such that he could not know or understand the nature
                and capacity of his act or could not appreciate the wrongfulness of his act.
                See Finger v. State, 117 Nev. 548, 576, 27 P.3d 66, 84-85 (2001).
                Accordingly, appellant failed to demonstrate a reasonable probability of a
                different outcome at trial had counsel sought to present an insanity
                defense. Therefore, the district court did not err in denying this claim.
                            Sixth, appellant claimed that his trial counsel failed to argue
                that the State did not properly endorse expert witnesses pursuant to NRS
                174.234(2) because information about the substance of their anticipated
                testimony was not provided to the defense. Appellant failed to
                demonstrate that his trial counsel's performance was deficient or that he
                was prejudiced. The State's notice of expert witnesses stated that the
                defense was provided the substance of the expected testimony and a copy
                of the witnesses' reports. At trial, counsel questioned the experts
                extensively on their findings. Given this information, appellant failed to
                demonstrate reasonable counsel would have asserted the State failed to
                properly provide notice to the defense regarding the expert witnesses.
                Appellant failed to demonstrate a reasonable probability of a different
                outcome at trial had counsel raised arguments related to the notice of
                expert witnesses. Therefore, the district court did not err in denying this
                claim.
                            Seventh, appellant claimed that his trial counsel failed to
                interview possible witnesses to show that no shots were fired before the
                police kicked the front door. Appellant failed to demonstrate that his trial
                counsel's performance was deficient or that he was prejudiced. The
                witnesses who testified at trial regarding the timing of the shots stated


SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A


                                          4                                       5111M;iMIEVii
                that they heard shots from inside appellant's apartment before the police
                kicked the front door in an attempt to enter the residence. Appellant
                failed to demonstrate that any other witness would have testified in a
                different manner or that further investigation would have revealed
                witnesses who could have testified in a different manner.         See Molina v.
                State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004). Therefore, the district
                court did not err in denying this claim.
                                Eighth, appellant claimed that his trial counsel failed to argue
                that admission of the SWAT report without the report's author actually
                testifying violated his right to confrontation. Appellant failed to
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. The SWAT report was not admitted into evidence; the district
                court merely reviewed the report outside of the presence of the jury and
                concluded that the State had disclosed the pertinent information
                contained in the report to the defense prior to trial. Appellant failed to
                demonstrate a reasonable probability of a different outcome at trial had
                counsel argued the district court's review of the report violated appellant's
                right to confrontation. Therefore, the district court did not err in denying
                this claim. 4



                      4Appellant also claimed that his appellate counsel was ineffective for
                failing to argue admission of the SWAT report violated his right to
                confrontation. As the report was not admitted into evidence, appellant
                failed to demonstrate his appellate counsel was ineffective for failing to
                raise the underlying claim on direct appeal. See Kirksev, 112 Nev. at 998,
                923 P.2d at 1114; Strickland, 466 U.S. at 697.




SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A


                                                                                    1:7,111=1:1411-4,1
                            Ninth, appellant claimed that his trial counsel failed to
                demonstrate that the jury pool did not contain the appropriate percentage
                of minorities. Appellant failed to demonstrate that his trial counsel's
                performance was deficient or that he was prejudiced. Trial counsel argued
                during jury selection that minorities were underrepresented in the jury
                pool. On direct appeal, this court noted that appellant failed to
                demonstrate systematic exclusion of minorities from the jury pool. Dixon
                v. State, Docket No. 53700 (Order of Affirmance, March 17, 2011).
                Appellant provided no additional information to demonstrate systematic
                exclusion of minorities and, therefore, failed to demonstrate a reasonable
                probability of a different outcome at trial had counsel raised further
                arguments regarding this issue. See Williams v. State, 121 Nev. 934, 940,
                125 P.3d 627, 631 (2005). Therefore, the district court did not err in
                denying this claim.
                            Tenth, appellant claimed that his trial counsel failed to object
                to the reasonable doubt instruction. Appellant failed to demonstrate that
                his trial counsel's performance was deficient or that he was prejudiced.
                Counsel sought different language in the reasonable doubt instruction, but
                the district court denied that request. Further, appellant failed to
                demonstrate a reasonable probability of a different outcome had counsel
                sought additional changes to the instruction as the statutorily-prescribed
                reasonable doubt instruction was used at trial. NRS 175.211; see, e.g.,
                Chambers v. State, 113 Nev. 974, 982-83, 944 P.2d 805, 810 (1997); Milton
                v. State, 111 Nev. 1487, 1492, 908 P.2d 684, 687 (1995). Therefore, the
                district court did not err in denying this claim.



SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A


                                                                                               -11-
                            Eleventh, appellant claimed that his trial counsel failed to
                argue and obtain evidence to demonstrate that the police did not follow
                police procedures and policy during the incident. Appellant failed to
                demonstrate that his trial counsel's performance was deficient or that he
                was prejudiced. Counsel did argue that the police should have performed
                different actions during the incident. Given the strength of the evidence
                produced at trial, appellant failed to demonstrate a reasonable probability
                of a different outcome had counsel made additional arguments of this
                nature. Therefore, the district court did not err in denying this claim.
                            Twelfth, appellant claimed that his counsel failed to cross-
                examine witnesses. Appellant failed to demonstrate that his trial
                counsel's performance was deficient or that he was prejudiced. Counsel
                cross-examined the majority of the State's witnesses and appellant failed
                to demonstrate reasonable counsel would have questioned the few that
                counsel did not. Appellant failed to demonstrate a reasonable probability
                of a different outcome at trial had counsel questioned all of the State's
                witnesses or posed additional questions to those witnesses. Therefore, the
                district court did not err in denying this claim.
                            Thirteenth, appellant claimed that his trial counsel was
                ineffective for failing to argue that the district court was biased because
                the court denied appellant's motions. Appellant failed to demonstrate
                deficiency or prejudice because adverse rulings "during the course of
                official judicial proceedings do not establish legally cognizable grounds for
                disqualification." In re Petition to Recall Dunleavy, 104 Nev. 784, 789-90,
                769 P.2d 1271, 1275 (1988). Therefore, the district court did not err in
                denying this claim.


SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A


                                                                                                WW1
              Fourteenth, appellant claimed that cumulative errors of
counsel amounted to ineffective assistance of counsel. Appellant failed to
demonstrate deficiency and/or prejudice for any of his claims and,
therefore, failed to demonstrate that any errors of counsel cumulatively
amounted to ineffective assistance of counsel. Therefore, the district court
did not err in denying this claim. 5
              Having considered appellant's contentions and concluding
they are without merit, we
              ORDER the judgment of the district court AFFIRMED. 6




                             /                        ,J.
                         Hardesty



Parraguirre                                 Cherry

      5 Appellant  also appeared to claim that trial counsel failed to conduct
pretrial investigation. Appellant failed to demonstrate deficiency or
prejudice. Appellant made only a bare claim and provided no information
for what counsel could have discovered had further investigation been
undertaken. See Molina, 120 Nev. at 192, 87 P.3d at 538. Therefore, the
district court did not err in denying this claim.

      6We   have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                       9
                                 cc: Hon. Kathleen E. Delaney, District Judge
                                      Terry Dewayne Dixon
                                      Attorney General/Carson City
                                      Clark County District Attorney
                                      Eighth District Court Clerk




    SUPREME COURT
            OF
         NEVADA
                                                                   10
    (0) 1947A


111111111111111111111111111111EM I INEEILOO                 MPUIEMENIMINIMMINEEKMWT7-,. ;7.= -‘%<11,MILKIlf
                                                                                           ''''               -7=1-